Citation Nr: 1442394	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



REMAND

The Veteran served on active duty from September 1967 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for hepatitis B.  The claim was remanded by the Board in September 2013 for additional development.  

(This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.)

Following remand development and issuance of a supplemental statement of the case (SSOC) by the Appeals Management Center (AMC), the Veteran's representative was not provided an opportunity to review the claims file and respond.  Although a copy of the most recent SSOC was sent to the representative, the file was not sent to the representative for possible preparation of a brief on appeal.  

The Board notes that it had previously been VA's practice to forward the case to the service organization for review in accordance with 38 C.F.R. § 20.600 (2013) in order to ensure that the claimant is afforded his right to representation at every stage in the appeal.  Under the circumstances of this case, especially because the representative does not maintain offices here at the Board where an opportunity to prepare a brief would be provided, the Board believes that the appellant's designated representative, the Oklahoma Department of Veterans Affairs, should be provided the opportunity to prepare a brief on the service connection question at issue.  Therefore, the claim must be returned to the agency of original jurisdiction (AOJ) so that the Veteran's representative may be given opportunity to respond.  

The case is REMANDED for the following action:

1.  The AOJ should forward this case to the appointed representative for the purpose of execution of VA Form 646, Statement of Accredited Representative in Appealed Case, or preparation of a brief in lieu thereof.  Copies of all correspondence reflecting that this was done should be included in the file for review.

2.  Once the Veteran and his representative are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.  (Should additional evidence be submitted, the AOJ should address whether a SSOC should be issued.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


